                 Case 19-10872-KG              Doc 160       Filed 05/22/19        Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re                                                          ) Chapter 11
                                                               )
FUSE, LLC, et al.,1                                            ) Case No. 19-10872 (KG)
                                                               )
                  Debtors.                                     ) (Jointly Administered)
                                                               )

       LIMITED OBJECTION OF FREEWHEEL MEDIA INC. TO DEBTORS’
    NOTICE OF (I) ASSUMPTION OF CONTRACTS AND LEASES, (II) FIXING OF
         CURE AMOUNTS, AND (III) DEADLINE TO OBJECT THERETO

         FreeWheel Media Inc. (“FreeWheel”), a creditor and party-in-interest herein, by and

through its undersigned counsel, hereby submits this limited objection (the “Objection”) to the

assumption proposed in the Debtors’ Notice of (I) Assumption of Contracts and Leases, (II)

Fixing of Cure Amounts, and (III) Deadline to Object Thereto [Dkt. No. 95] (the “Cure Notice”).

In support of this Objection, FreeWheel states the following:

                                                  Background

         1.       FreeWheel is a counterparty to that certain Master Services Agreement dated

April 24, 2012 (together with all amendments and statements of work thereto, the “Master

Services Agreement”), an executory contract with Fuse Networks LLC, now FM Networks LLC

(“FMN”) pursuant to which FreeWheel provides, among other things, advertising technology

and platform services to FMN.               Pursuant to the Master Services Agreement, FMN and

FreeWheel entered into various statements of work (each a “Statement of Work”), which are

controlled by and constitute part of the Master Services Agreement and provided, among other


1
 The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media, Inc. (9721); Fuse
Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distribution, LLC (9656); Latino
Events LLC (8204); Fuse Holdings LLC (5673); Fuse Finance, Inc. (8683); and FM Networks LLC (6500). The
Debtors’ headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.




DMEAST #37599378 v4
               Case 19-10872-KG         Doc 160      Filed 05/22/19    Page 2 of 3



things, a description of services to be provided, the specifications for such services, and the fees

for such services.

       2.      On April 1, 2019, FMN and FreeWheel executed the Ninth Amendment to

Statement of Work No. 1 (the “Ninth Amendment”), amending Statement of Work No. 1 to

extend its term and change the fees charged under Statement of Work No. 1.

       3.      On April 22, 2019, FMN and certain of its affiliates (collectively, the “Debtors”)

filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code in this Court. On

April 23, 2019, the Debtors filed the Debtors’ Prepackaged Joint Plan of Reorganization [Dkt.

No. 13] (the “Plan”).

       4.      In accordance with the Plan, on May 1, 2019, the Debtors filed and served the

Cure Notice. In the Cure Notice, the Debtors propose to assume SOW #9 and pay a cure amount

of $7,973.30 to FreeWheel. FreeWheel believes it is the Debtors’ intent to assume the Ninth

Amendment. On May 21, 2019, the Debtors filed the Amended Plan Supplement [Dkt. No. 159]

(the “Amended Plan Supplement”) proposing to pay FreeWheel a cure amount of $15,484.64.

                                    Objection to Cure Notice

       5.      The Cure Notice purports to assume “SOW #9.” To the extent the Debtors intend

to assume the Ninth Amendment without also assuming the Master Services Agreement and

related Statements of Work, FreeWheel objects to the assumption of only the Ninth Amendment.

In order to assume an executory contract, a debtor must assume all obligations thereunder in their

entirety. In re Exide Techs., 340 B.R. 222, 228 (Bankr. D. Del. 2006). “[A]ll of the contracts that

comprise an integrated agreement must either be assumed or rejected since they all make up one

contract.” Id. Accordingly, if the Debtors intend to assume the Ninth Amendment, they must

also assume the Master Services Agreement and related Statements of Work.




DMEAST #37599378 v4                              2
               Case 19-10872-KG      Doc 160      Filed 05/22/19    Page 3 of 3



       6.      Should the Debtors seek to assume the Master Services Agreement, including the

Statements of Work and the Ninth Amendment which constitute a part thereof, FreeWheel does

not object to the cure amount proposed in the Amended Plan Supplement, provided that the

Debtors also pay any additional amounts that become due and owing as FreeWheel continues to

provide advertising services under the Master Services Agreement with FMN.

       For the foregoing reasons and any additional reasons stated at a hearing on this matter,

the Debtors should be required to assume the Master Services Agreement, including the

Statements of Work and the Ninth Amendment which constitute a part thereof, and to pay a cure

in the amount of at least $15,484.64 (plus all amounts that become due and owing between May

16, 2019 and confirmation of the Plan) in connection with the proposed assumption and

assignment of the Master Services Agreement, the related Statements of Work and the Ninth

Amendment.

Dated: May 22, 2019
                                    /s/ Chantelle D. McClamb
                                    Matthew G. Summers (No. 5533)
                                    Chantelle D. McClamb (No. 5978)
                                    Ballard Spahr LLP
                                    919 North Market Street, 11th Floor
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 252-4428
                                    Facsimile: (410) 361-8930
                                    E-mail: summersm@ballardspahr.com
                                             mcclamb@ballardspahr.com

                                    Counsel for FreeWheel Media Inc.




DMEAST #37599378 v4                           3
